 
EXHIBIT 10.45


Amended Employment Agreement – Brian S. Moore


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (the "Amendment") is entered into
as of the 4th day of May, 2010, between Symmetry Medical Inc., a Delaware
corporation (the "Company"), and Brian Moore (the "Executive").
 
The Company and the Executive have entered into an Employment Agreement dated as
of June 11, 2003 (the "Employment Agreement") and now desire to amend the
Employment Agreement in certain respects.
 
In consideration of the following mutual undertakings, the Employment Agreement
is amended as follows:
 
1.            Subparagraph (a) of paragraph 5 is amended in its entirety to read
as follows:
 
(a)  The Employment Period and Executive's employment under this Agreement shall
be terminated (i) upon Executive's death or mental or physical disability or
incapacity (as determined by the Board in its good faith judgment); (ii) at the
Company's discretion at any time, whether for Cause (as defined below) or
without Cause; or (iii) at the Executive's discretion at any time, whether for
Good Reason (as defined below) or without Good Reason.  Any termination by the
Company or by Executive shall be communicated by a written notice to the other
party.  If the Company gives notice of termination, the notice must state
whether the Company believes the termination is for Cause or without Cause and,
if for Cause, the specific provisions of this Agreement relied upon and the
facts and circumstances, in reasonable detail, claimed to provide a basis for
such termination.  If Executive gives notice of termination, the notice of
termination must state whether Executive believes the termination to be for Good
Reason or without Good Reason and, if for Good Reason, the specific provisions
of this Agreement relied upon and the facts and circumstances, in reasonable
detail, claimed to provide a basis for such termination.  For Executive to
establish a resignation for Good Reason, Executive must, within ninety (90) days
of the initial occurrence of the event, give written notice to the Company of
such occurrence and, if the Company fails to cure pursuant to subparagraph (f)
of this paragraph 5, must resign no later than sixty (60) days after giving such
notice.
 
2.            Subparagraph (b) of paragraph 5 is amended in its entirety to read
as follows:
 
(b)  If the Employment Period and Executive's employment under this Agreement is
terminated by the Company without Cause, or by Executive for Good Reason,
Executive shall be entitled to (i) receive his Base Salary through the date of
termination, (ii) any earned, but unpaid, bonus and other benefits, (iii) a pro
rata portion of Executive's bonus for the year in which he is terminated,
(iv) continue to receive his Base Salary payable in regular installments as
special severance payments for twelve months from the date of termination (the
"Severance Period"), and (v) receive during the Severance Period the
reimbursement for COBRA continuation coverage described in subparagraph (g) of
this paragraph 5.  If the termination under this subparagraph (b) occurs within
twelve months following a Change in Control (as defined below), then the
Severance Period shall be twenty-four months.  Despite any provisions of this
subparagraph (b) to the contrary, Executive will be entitled to the benefits in
clause (iv) and (v) above if and only if Executive has executed and delivered to
the Company a general release in form and substance reasonably satisfactory to
the Company and only so long as Executive has not breached the provisions of
paragraphs 6, 7 and 8 hereof.  Other than as provided in this subparagraph (b),
Executive shall not be entitled to any other salary, compensation or benefits
after termination of the Employment Period.
 
3.            Subparagraph (c) of paragraph 5 is amended in its entirety to read
as follows:
 
(c)  If the Employment Period is terminated by the Company for Cause, by
Executive without Good Reason, or by Executive's death or mental or physical
disability or incapacity, Executive shall only be entitled to receive his Base
Salary through the date of termination and shall not be entitled to any other
salary, compensation or benefits from the Company or its Subsidiaries
thereafter.
 
4.            Paragraph 5 is amended by adding a new subparagraph (g) to read as
follows:
 
(g)  During the Severance Period, the Company shall reimburse Executive for any
amounts paid by Executive for COBRA continuation coverage, reduced by an amount
equal to the payments Executive made for such coverage immediately prior to the
termination.  If Executive's right to COBRA continuation coverage ends because
Executive has enrolled in a group medical plan offered by a subsequent employer,
Executive's reimbursement under this subparagraph shall end at the same
time.  If Executive's COBRA continuation coverage expires because Executive has
received the maximum of 18 months of continuation coverage, the Company will
continue to pay Executive the same monthly reimbursement amount for the
remaining months in the Severance Period.
 
 
 

--------------------------------------------------------------------------------

 
 
5.            Paragraph 5 is amended by adding a new subparagraph (h) to read as
follows:
 
(h)  For purposes of this Agreement, "Change in Control" of the Company means:
(i) the acquisition by any individual, entity or group (a "Person") of
beneficial ownership of fifty percent (50%) or more of the combined voting power
of the then outstanding voting securities of the Company; (ii) the replacement
of a majority of members of the Board of Directors during any 12-month period by
members whose appointment or election is not endorsed by a majority of the
members of the Board of Directors prior to the date of the appointment or
election; (iii) a reorganization, merger or consolidation (a "Combination"), in
each case, unless, following such Combination, (A) more than fifty percent (50%)
of the then combined voting power of the securities of the corporation resulting
from such Combination is beneficially owned by all or substantially all of the
individuals and/or entities who were the beneficial owners of the outstanding
Company common stock immediately prior to such Combination in substantially the
same proportions as their ownership of voting power immediately prior to such
Combination, and (B) at least a majority of the members of the board of
directors of the corporation resulting from such Combination were members of the
Company's Board at the time of the execution of the initial agreement providing
for such Combination; (iv) a complete liquidation or dissolution of the Company;
or (v) the sale or other disposition of all or substantially all of the assets
of the Company.  Despite any other provision of this subparagraph (h) to the
contrary, an event shall not constitute a Change in Control if it does not
constitute a change in the ownership or effective control, or in the ownership
of a substantial portion of the assets of, the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Internal Revenue Code (the "Code") and its
interpretive regulations.
 
6.            A new paragraph 24 is added to the Agreement to read as follows:
 
25.  Parachute Payment Restrictions.
 
(a)  No payment or distribution by the Company to or for the benefit of
Executive of the severance benefits or any other amount in the nature of
compensation (whether payable or distributable under this Agreement or
otherwise) (a "Payment") will be paid that would be subject to the excise tax or
denial of deduction imposed by Sections 280G and 4999 of the Code (an "Excess
Parachute Payment").
 
(b)  In the event that the Company determines that any Payment would constitute
an Excess Parachute Payment, the Company will provide to Executive, within
thirty (30) days after Executive's employment termination date, an opinion of a
nationally recognized certified public accounting firm mutually selected by the
Company and Executive (the "Accounting Firm") that the Executive would be
considered to have received Excess Parachute Payments if the Executive were to
receive the full amounts described pursuant to this Agreement or otherwise and
setting forth with particularity the smallest amount by the which the Payments
would have to be reduced to avoid the imposition of any excise tax or the denial
of any deduction pursuant to Code Sections 280G and 4999.
 
(c)  The Payments shall be adjusted, in the order of priority designated by the
Executive in written instructions, to the minimum extent necessary so that none
of the Payments, in the opinion of the Accounting Firm, would constitute an
Excess Parachute Payment.
 
(d)  Any determination by the Accounting Firm shall be binding upon the Company
and the Executive.  All fees and expenses of the Accounting Firm shall be borne
by the Company.
 
7.            A new paragraph 25 is added to the Agreement to read as follows:
 
25.  Section 409A.  If, as of the date Executive's employment terminates,
Executive is a "key employee" within the meaning of Section 416(i) of the Code
(without regard to paragraph (5) thereof) and the Company has stock that is
publicly traded on an established securities market or otherwise, any payment
that constitutes deferred compensation because of employment termination will be
suspended until the first day of the seventh month following the month in which
Executive's last day of employment occurs.  "Deferred compensation" means
compensation provided under a nonqualified deferred compensation plan as defined
in, and subject to, Section 409A of the Code.  This Agreement shall be
interpreted and applied in a manner consistent with any applicable standards for
nonqualified deferred compensation plans established by Section 409A of the Code
and its interpretive regulations and other regulatory guidance.  To the extent
that any terms of this Agreement would subject Executive to gross income
inclusion, interest, or additional tax pursuant to Section 409A of the Code,
those terms are to that extent superseded by, and shall be adjusted to the
minimum extent necessary to satisfy, the applicable Section 409A of the Code
standards.
 
8.            Except to the extent altered by this Amendment, the terms of the
Employment Agreement shall remain in full force and effect.
 
The Company and the Executive have executed this Amendment as of the date first
written above.
 
EXECUTIVE
 
SYMMETRY MEDICAL INC.
     
   
 
By:
   
 
Brian Moore
   

 
 
 

--------------------------------------------------------------------------------

 